856 F.2d 1572
129 L.R.R.M. (BNA) 2732
TOYOTA OF BERKELEY, a corporation, Plaintiff-Appellee,v.AUTOMOBILE SALESMAN'S UNION, LOCAL 1095, UNITED FOOD ANDCOMMERCIAL WORKERS UNION, Defendant-Appellant.
No. 87-1555.
United States Court of Appeals,Ninth Circuit.
Sept. 28, 1988.

Before HUG, BOOCHEVER and BRUNETTI, Circuit Judges.

ORDER

1
The motion to clarify mandate is granted.  The mandate is recalled.  The opinion, 834 F.2d 751 (9th 1987), is amended by deleting the period after the last sentence and adding ", and the cause is REMANDED to the district court for further proceedings consistent with this court's opinion."